Citation Nr: 0619756	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
May 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefits sought 
on appeal.  The veteran's claims have since been transferred 
to the RO in St. Petersburg, Florida, as the veteran has 
moved homes.

The veteran gave testimony at a travel board hearing before 
the undersigned Veterans Law Judge in April 2006.  The 
transcript of the hearing is a part of the claims file.

The veteran has requested an upgrade in his character of 
service.  As discussed below, there are questions regarding 
his character of discharge which need to be addressed before 
a final decision on this appeal can be made.  The Board 
notes, however, that the VA does not have the authority to 
change a veteran's character of discharge.  If the veteran 
desires to seek an upgrade in his character of discharge, he 
should contact the United States Navy regarding the steps he 
should take.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserted that he has post-traumatic stress 
disorder and hepatitis C attributable to his service.  During 
service, the veteran was a hospitalman and participated in 
the rescue of survivors of a helicopter crash in the 
Philippines.  The veteran asserted that in this rescue he saw 
many soldiers dead and dismembered and helped soldiers who 
were badly wounded.  He alleged that his currently diagnosed 
post-traumatic stress disorder is related to this event.  

The veteran is currently diagnosed as having hepatitis C.  In 
testimony before the Board, the veteran related that he 
believed that he was first diagnosed as having the disease in 
1999 and asserted that he contracted if from his work as a 
hospitalman.  Specifically, the veteran alleged that he got 
stuck with medical needles at least once a day, he often 
received cuts doing his work and that he had frequent contact 
with blood.  The Board notes, however, that in the record are 
documents from his admission to St. Luke's Behavioral Health 
center in January 1990.  At that time, a physical examination 
with blood work was completed and the doctor made no finding 
of the veteran having hepatitis C.

As noted by the RO in a July 2002 supplemental statement of 
the case, there remains questions regarding the character of 
the veteran's discharge.  The record contains a DD Form 214 
listing the veteran's character of discharge as under other 
than honorable conditions.  The record also contains a DD 
214N and a certificate indicating that the veteran received a 
general discharge.

The veteran's service record indicates that while in service 
he committed several offenses for which he received non-
judicial punishments.  Among the offenses, the veteran 
committed a housebreaking, destroyed property and was 
declared a deserter for an unauthorized absence.  In 
September 1978, the veteran was diagnosed as having passive 
aggressive personality with features of immaturity, 
hostility, impulsivity, low frustration tolerance and 
antisocial attitude.  The medical professional found that the 
veteran was unsuitable for military service and recommended 
that he be discharged from service.

By letter to the Commanding General dated in January 1979, 
the veteran requested discharge for the good of the service 
in order to escape court-martial for offenses he had 
committed.  In February 1979, the veteran's defense counsel 
requested consideration be given to a general discharge.  
Also in a February 1979 letter, the veteran noted that he 
knew that he may receive a discharge under other than 
honorable conditions but requested consideration for a 
general discharge.  The Assistant Chief of Staff of the Staff 
Judge Advocate wrote a letter to the Commanding General on 
May 7, 1979, that urged discharge under honorable conditions 
to escape trial.  On March 15, 1979, the Commanding General 
approved the veteran's request for the good of the service 
discharge but under other than honorable conditions.  

The veteran's service records include several requests for 
information regarding the character of the veteran's service; 
however, there are no responses from the service regarding 
these requests.  Of particular note, in May 1982, the 
Commanding Officer of the United States Marines requested 
information from the Federal Records Center.  The letter 
indicated that the veteran had provided evidence of his 
honorable service but that additional records indicated that 
the evidence of his honorable service may be fraudulent.

The record, therefore, contains contradictory evidence 
regarding the veteran's character of service.  The record 
indicates that requests were submitted to the Commanding 
General to consider a general discharge, but that he did not 
follow these requests and approved the discharge under other 
than honorable conditions.  There is, then, no explanation 
for the documents indicating that the veteran received a 
general discharge.

In a February 2005 letter, the veteran related that he was 
given a general discharge that was to be upgraded to an 
honorable discharge if the veteran stayed out of trouble.  
There are no service records, however, indicative of such an 
agreement.  

If the veteran was discharged under other than honorable 
conditions, he will be barred from receiving the benefits 
sought.  Under 38 C.F.R. § 3.12(d)(1), a veteran's discharge 
will be considered to have been issued under dishonorable 
conditions, and thus the veteran barred from the payment of 
benefits, if the veteran accepted an undesirable discharge to 
escape trial by general court-martial.  The Board notes that 
this bar to benefits may be lifted by the granting of an 
honorable or general discharge under certain conditions 
described in 38 C.F.R. § 3.12(e)-(h).  There is, however, no 
indication that the veteran's discharge has been reviewed by 
the board for correction of records or a discharge review 
board.  The Board finds that the veteran's character of 
discharge is unclear from the evidence of record.  Therefore, 
the Board concludes that it is necessary to remand this case 
to the RO to seek confirmation of the veteran's character of 
discharge and for the RO to make a determination regarding 
the veteran's character of service.

If it is found that the veteran received an undesirable 
discharge and there has not been action which has lifted that 
bar to benefits, the veteran is barred from receiving the 
benefits sought and no further development of the veteran's 
claims is required.  If the RO concludes that the veteran did 
not receive an undesirable discharge, the case requires 
additional development as discussed below.

As noted, the veteran alleged that he has post-traumatic 
stress disorder due to rescuing soldiers from a helicopter 
crash in which he encountered dead and severely injured 
soldiers.  The occurrence of this event is corroborated by a 
January 1979 letter from the Senior Chief Hospitalman who 
noted the veteran's actions in the rescue of the crew and 
passengers of the downed helicopter.  The veteran also 
underwent a psychiatric examination in January 2004 which was 
performed to determine eligibility to Social Security 
Administration benefits.  The veteran related events both 
from his childhood and his military service.  The 
psychologist diagnosed post-traumatic stress disorder but did 
provide an opinion as to whether the cause of the disorder 
was the childhood or military stressors, or both.  As there 
is a verified stressor and a diagnosis of post-traumatic 
stress disorder but no medical opinion which clearly provides 
a link between the verified stressor and the disorder, the 
Board finds it necessary to obtain a VA psychiatric 
examination that conforms to the requirements of 38 C.F.R. 
§ 3.304 (f).  See 38 C.F.R. § 3.159(c)(4).  Although the 
Board notes that the veteran previously failed to report to a 
scheduled psychiatric examination, the Board finds it 
necessary to provide the veteran with another opportunity to 
provide evidence regarding his post-traumatic stress 
disorder.

The Board also notes that since the issuance of a 
supplemental statement of the case in July 2005, the RO 
received a statement from the veteran's wife regarding the 
veteran's claims and a letter from a VA clinical pharmacist 
noting that the veteran was receiving treatment at the Ft. 
Myers Outpatient Clinic for hepatitis C.  The Board finds 
these items to be pertinent evidence and, thus, the issuance 
by the RO of a new supplemental statement of the case is 
required in accordance with  38 C.F.R. § 19.31.  The Board 
notes that, if upon remand, the veteran is granted all the 
benefits sought, issuance of the supplemental statement of 
the case is not required. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award of any benefits.  The 
veteran should also be given notice that 
a determination regarding his character 
of discharge is required, and should be 
requested to provide any evidence he has 
regarding his character of discharge.  In 
addition, perform any and all development 
deemed necessary as a result of any 
response received from the veteran.

2.  Make a determination as to the 
veteran's character of discharge.  If it 
is decided that the veteran was given an 
undesirable character of service 
discharge, no further development is 
required and the veteran and his 
representative should be furnished a 
supplemental statement of the case 
notifying the veteran of this 
determination and should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  If it is determined that 
the veteran did not receive an 
undesirable character of service 
discharge, the following development of 
the veteran's claims as described in 
paragraphs 3 and 4 below is required. 

3.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should review the veteran's claims folder 
and, specifically, the facts regarding 
the veteran's corroborated stressor, the 
rescue of soldiers from a helicopter 
crash.  The examiner should make a 
finding as to whether the veteran 
currently has post-traumatic stress 
disorder or any other psychiatric 
disorder.  The examiner should then make 
a determination as to whether it is at 
least as likely as not that there is a 
link between the veteran's post-traumatic 
stress disorder and the veteran's in-
service stressor.  All opinions must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence, including that submitted since 
the last supplemental statement of the 
case was issued; specifically, an undated 
letter from a clinical pharmacist noting 
the veteran's treatment for hepatitis C 
and an undated letter from the veteran's 
wife.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).


